      Case 1:04-cr-00186-LAP Document 704 Filed 07/07/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                 04 Cr. 186 (LAP)
-against-
                                                         ORDER
TUERE BARNES,

                     Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     Before   the   Court    is    Defendant   Tuere   Barnes’    motion   for

resentencing under the First Step Act (“FSA”)(dkt. no. 693). For

the reasons set out below, the motion is GRANTED.

     I.     FACTUAL BACKGROUND

     On May 22, 2009, Defendant was found guilty after a seven-

week jury trial before the Honorable Stephen C. Robinson of seven

counts: Count One (racketeering in violation of 18 U.S.C. §

1962(c)); Count Two (racketeering conspiracy, in violation of 18

U.S.C. § 1962(d)); (iii) Count Three (conspiracy to distribute and

possess with intent to distribute crack cocaine, in violation of

18 U.S.C. § 846); Counts Twelve through Fourteen (kidnapping,

conspiracy    to   kidnap,   and    conspiracy   to    murder    Eddy   Solano-

Herrera, in violation of 18 U.S.C. § 1959(a)); and Count Thirty-

Two (possession of a firearm in relation to the kidnapping of Eddy

Solano-Herrera, in violation of 18 U.S.C. § 924(c)). With respect

to Count Three, the jury found that at least 50 grams of cocaine

                                       1
      Case 1:04-cr-00186-LAP Document 704 Filed 07/07/20 Page 2 of 9



base or crack cocaine were reasonably foreseeable to the defendant.

Trial Tr. 3870.

     Evidence at trial showed that, between approximately January

1995 and June 2006, Defendant, along with his two brothers and

others known and unknown, participated in a violent narcotics

trafficking enterprise in Peekskill, New York called the “Barnes

Brothers Organization,” which engaged in narcotics trafficking,

murder, attempted murder, kidnapping, and other acts of violence.

(Presentence Investigation Report, dated November 5, 2009 (“PSR”)

¶¶ 1-7, 125.) During the kidnapping and attempted murder of Eddy

Solano-Herrera by Defendant and others, a firearm was brandished

and used to threaten and beat Solano-Herrera.                (Id. ¶ 125.)

     On July 30, 2010, Defendant appeared for sentencing. In

connection with sentencing and for the purposes of calculating the

applicable sentencing range under the United States Sentencing

Guidelines,   Judge        Robinson       determined      that   Defendant    was

responsible   for     at     least    5       kilograms    of    crack   cocaine.

Specifically, Judge Robinson stated:

     There was a fair amount of testimony, including that of Eddy
     Solano-Herrera, who talked about Mr. Tuere Barnes purchasing
     approximately 50 to a hundred grams of crack cocaine a week.
     There was testimony of Mr. Giomar Diaz, who testified that he
     sold over five kilograms of cocaine, of crack cocaine, to the
     defendant and over, I think, a couple of kilograms of powder
     cocaine. There was also a fair amount of testimony from Brian
     Conklin on this issue. And I cannot find that this conspiracy
     consisted of anything less than five kilograms of crack
     cocaine during its existence and Mr. Tuere Barnes’
     participation.

                                          2
        Case 1:04-cr-00186-LAP Document 704 Filed 07/07/20 Page 3 of 9




(Sent. Tr. 10-11.)

       After making this finding and conducting a grouping analysis,

Judge Robinson concluded that Defendant had a base offense level

of   36.   (Id.    12.)    Judge    Robinson      then   added       two    points   for

Defendant’s role in the offense as either a “supervisor or manager

of this drug organization” and another two points for obstructing

justice for Defendant’s perjured testimony during trial. (Id. 12-

15.)    Judge     Robinson       added   another    four      points       because   the

kidnapping was done in conjunction with a narcotics offense. Id.

15-16. However, Judge Robinson noted that the guidelines provided

for a cap at forty-three. See 2008 U.S. Sentencing Guidelines

§ 2A4.1(7)(B). Judge Robinson finally determined that the combined

offense    level    was     forty-five      because      of    the    multiple-count

adjustment under § 3D1.4. (Sent. Tr. 16.) Based on a Criminal

History Category of IV, Defendant’s recommended guidelines was

life imprisonment. (Id. 19.) Judge Robinson sentenced Defendant to

(i) 300 months on Counts One, Two, Twelve, Thirteen, Fourteen, and

Thirty-Two,       and     (ii)    240    months    on    Count       Three,    to    run

concurrently. (Id. 56.) While recognizing the wide-ranging drug

conspiracy in which he participated and the fact that he provided

perjured testimony at trial, Judge Robinson explained that a below-

guidelines sentence was warranted because of Defendant’s difficult

upbringing. (Id. 52-56.) Judge Robinson also imposed a three-year


                                           3
      Case 1:04-cr-00186-LAP Document 704 Filed 07/07/20 Page 4 of 9



term of supervised released and a special assessment of $700. (Id.

56-57.)

     On September 4, 2012, the Second Circuit affirmed Defendant’s

conviction. (Dkt. No. 623.) On November 25, 2014, this Court denied

Barnes’ motion for a new trial. (Dkt. No. 638.) On August 31, 2015,

this Court also denied Defendant’s motion under 28 U.S.C. § 2255.

     II.    APPLICABLE LAW

      “‘[A] judgment of conviction that includes [a sentence of

imprisonment] constitutes a final judgment’ and may not be modified

by a district court except in limited circumstances.” United States

v. Dillon, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b)).

Title 18, United States Code Section 3582(c)(1)(B) provides one

such circumstance: “[A] court may modify an imposed term of

imprisonment    to    the    extent    otherwise      expressly    permitted      by

statute or by Rule 35 of the Federal Rules of Criminal Procedure.”

(Emphasis added). Section 404(b) of the First Step Act provides,

in relevant part, that a court may “impose a reduced sentence as

if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were

in effect at the time the covered offense was committed.” This

provision    satisfies      the   express   permission     required       under   18

U.S.C. § 3582(c)(1)(B) to modify an already imposed term of

imprisonment    by   making       retroactive   the    portions    of     the   Fair

Sentencing    Act    that    lowered    statutory      penalties    for    certain

offenses involving cocaine base. See, e.g., United States v.

                                        4
       Case 1:04-cr-00186-LAP Document 704 Filed 07/07/20 Page 5 of 9



Wirsing, 2019 WL 6139017, at *7 (4th Cir. Nov. 20, 2019) (“We hold

that § 3582(c)(1)(B) is the appropriate vehicle for a First Step

Act motion.”); United States v. Williams, No. 00 CR. 1008 (NRB),

2019 WL 5791747, at *5 (S.D.N.Y. Oct. 17, 2019) (construing a First

Step Act motion as brought pursuant to 18 U.S.C. § 3582(c)(1)(B));

United States v. Davis, 2019 WL 1054554, at *2 (W.D.N.Y. Mar. 6,

2019) (same); United States v. Potts, 2019 WL 1059837, at *2-3 (S.

D. Fla. Mar. 6, 2019) (“§ 3582(c) provides the procedural vehicle

whereby this Court may modify Defendant’s sentence.”); United

States v. Copple, 2019 WL 486440, at *2 (S.D. Ill. Feb. 7, 2019)

(“The Court believes the better vehicle to impose a reduced term

of imprisonment [under Section 404 of the First Step Act] is §

3582(c)(1)(B).”).

      III. DISCUSSION

      The parties initially disagreed about whether Defendant is

eligible for resentencing under the FSA but, following the Court

of Appeals’ decision in United States v. Davis, No. 19-874, 2020

WL 3023063 (2d Cir. June 5, 2020), the parties agree that he is

eligible for resentencing.

      Section 404(b) of the FSA grants discretion to the Court to

resentence a prisoner, consistent with the policy objectives of

the   FSA,   if   a   reduction    in    sentence   is    warranted     after

consideration of the factors set out in 18 U.S.C. section 3553(a)

and the individual’s post-sentencing conduct.            See United States

                                     5
        Case 1:04-cr-00186-LAP Document 704 Filed 07/07/20 Page 6 of 9



v. Williams, No. 03 Cr. 795, 2019 WL 3842597, at *4 (E.D.N.Y. Aug.

15,    2019) (determining     that      the    defendant    was   eligible     for

resentencing      and    “finding    it       appropriate   to    consider     all

applicable factors under 18 U.S.C. section 3553(a), as well as the

defendant’s post-sentencing conduct while in prison”).                  Here, the

Section 3553(a) factors counsel resentencing to time served plus

one week.

       There is no doubt that Defendant’s offenses are serious; he

participated       in      serious        drug-trafficking        conspiracies,

conspiracies to kidnap and murder an individual, and possessed a

firearm in connection with the kidnapping plot.             On the other hand,

Defendant has served some fourteen years, sixteen years if good

time    credit    is    counted--a   serious       amount   of    time,   to    be

sure.    Finding sixteen years of incarceration to be sufficient,

even for these serious crimes, is consistent with the FSA’s purpose

of ameliorating overly-harsh sentences.              A sixteen-year sentence

also constitutes adequate deterrence to others tempted to engage

in the same conduct.

       As set out below in the discussion of Defendant’s post-

incarceration conduct, there is no need for more than sixteen years

of incarceration to protect the public from further crimes of this

Defendant    or   to    provide   him     with    educational     or   vocational

training.



                                          6
      Case 1:04-cr-00186-LAP Document 704 Filed 07/07/20 Page 7 of 9



     The most persuasive portion of Defendant’s motion is the

discussion of his post-conviction conduct.                As set out in his

motion papers (dkt. no. 693 at pp. 10-11), Defendant has been a

model prisoner.       He has received over thirty-five certificates of

achievement    for    completing   educational       programs    in    business,

interpersonal     communications,       and   statistics.       Defendant      has

participated     in   several   programs      and   classes    found   to    lower

recidivism rates and has otherwise devoted himself to preparing to

be a productive member of society by, for example, completing two

2000-hour housekeeping apprenticeships with the Department of

Labor, requiring over six years of training.             He has also completed

the five-year SERVESAFE certification that provides training in

safe food handling.      Indeed, he performed so well in the SERVESAFE

program that he was asked to become a tutor in that program.

     While preparing himself, Defendant also served the larger

community, both within and beyond the Danbury institution.                  Within

Danbury, he volunteered to help plan and coordinate Family Day--a

day when inmates’ families visit the prison.                  Part of his work

included creating a brochure to assist families in coping with and

managing   the    difficulties     of   having      an   incarcerated       family

member.    Beyond Danbury, Defendant led a number of charitable

fundraisers benefitting, for example, Ronald McDonald House.

     Continuing to demonstrate initiative, Defendant has authored

four self-published novels drawing on his experience of “life on

                                        7
        Case 1:04-cr-00186-LAP Document 704 Filed 07/07/20 Page 8 of 9



the streets” and, as counsel characterized them, “explor[ing] the

process of acknowledging the consequences of your actions and

finding a path away from a life of crime.”                  (Dkt. no. 693 at

11.)    All of these post-conviction activities demonstrate that

there is no need for further incarceration to protect the public

from further crimes of this Defendant.

       Finally, Defendant has a release plan that will permit a

stable environment and steady employment.            As set out in counsel’s

letter (dkt. no. 693 at 12), Defendant proposes to live with his

partner, a licensed practical nurse, and her four children in

Massachusetts.     Among his job prospects is an offer to be State

Director for Massachusetts of Rise-N-Step, a national advocacy

organization that works to reduce recidivism and help former

inmates    successfully       reintegrate     into   society.     Defendant’s

extensive training in food safety also provides a good prospect of

employment upon release.         For all of the reasons set out above,

the    Court   finds   that     the     section   3553(a)    factors   counsel

resentencing of Defendant to time served plus one week.

       The Court is cognizant of the Defendant’s request to appear

in person for resentencing.           In light of the COVID-19 pandemic and

the travel difficulties it has caused and in light of the result,

that request is denied.




                                         8
         Case 1:04-cr-00186-LAP Document 704 Filed 07/07/20 Page 9 of 9



    IV.      CONCLUSION

    For the reasons set out above, the Defendant’s motion for

resentencing pursuant to the First Step Act (dkt. no. 693) is

GRANTED.      Accordingly, Defendant is resentenced to time served

plus one week with the same period of supervised release and

special conditions as imposed by Judge Robinson.

SO ORDERED.

Dated:       New York, New York
             July 7, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       9
